Filed 06/17/19         13                                  Case 19-01052                                                                       Doc 11


                 1    James A. Murphy - 062223
                      JMurphy~mpbf.com
                2     Harlan B. Watkins — 176458
                      hwatkins@mpb£com
             3        John P. Girarde — 191518
                      jgirarde@mpbf.com
             4        MURPHY,PEARSON,BRADLEY & FEENEY
                      88 Kearny Street, 10th Floot-
             5        San Francisco, CA 94108-5530
                      Tel: (415) 788-1900
             6        Fax: (415)393-8087

             7        Attorneys for Defendants
                      BAKER & HOSTETLER LLP,and
             8        BRUCE GREENE,ESQ.

             9

            10                                     UNITED STATES BANKRUPTCY COURT
            11                                     EASTERN DISTRICT OF CALIFORNIA
            12                                                   FRESNO DIVISION
            13
                       In re                                                     CASE NO. 17-13797
            1~
                       TULARE LOCAL HEALTHCARE
            15         DISTRICT, dba TULARE REGIONAL                             Chapter 9
                       MEDICAL CENTER,
            I6
                                      Debtor.
            17
                       Tax ID #: XX-XXXXXXX
            18
                       Address: 869 N. Cherry Street
            19                  Tulare, CA 93274

           20
                       TULARE LOCAL HEALTHCARE                                   ADV.PROC.
           21          DISTRICT, dba TULARE REGIONAL
                       MEDICAL CENTER,
           22                                                                   DEFENDANTS',BAKER & HOSTI:TI,ER
                                      Plaintiff,                                LLP AND BRUCE R. GRTENE,FI12ST
           23                                                                   AMENDED ANSWER AND
                                                                                AFFIRMATIVE DEFENSES TO
           24                                                                   PLAINTIFF'S COMPLAINT
                      BRUCE R. GREENE; BAKER &
           25         HOSTETLER, LLP, a limited liability
                      partnership; PARMOND KUMAR,M.D.;                         [No Hearing Required]
           26         LINDA WILBOURN; RICARD TORREZ;
                      and Does 1 through 50, inclusive,
           27
                                      Defendants.
           28

                                                                     DEiI~END/1N"l~S', t3AKGR & I~10SiI:~~TI.LR LI.P nNU f3RUCL~: IZ. GKI I NIA;_
                                                    FIRST AMENDED ANSWER AND F~1=FIRAMATIVI: D6FENSI:iS ~I~O PLf~1NT~t1~P'S
                                                                                                                                COMPI.~~Ii~~~l~
                     4841-3877-9602
Filed 06/17/19                                            Case 19-01052                                                                   Doc 11


                 1    TO PLAINTIFF AND THEIR COUNSEL OF RECORD:

             2                  BAKER & HOSTETLER LLP(`B&H")and BRUCE R. C1REENI?("Greene")

             3 (collectively,"Defendants") hereby submit their written first amended answer and affirmative

             4        defenses to the Complaint filed against them by Plaintiff, Tulare Local Health Care District(.the

             5 "Complaint" and ``Debtor," respectively)[Docket Entry ("D.E.") 1].

             6                                             ANSWER TO COMPLAINT
             7                                             GENERAL ALLEGATIONS
             8                  1.      Defendants admit the allegations of paragraph 1 of the Complaint.
             9                 2.       Defendants admit the allegations of paragraph 2 of the Complaint.
            10                 3.       Defendants admit the allegations of paragraph 3 of the Complaint.

                               4.       Defendants admit only that they have entered into a written tolling agreement with
            12        the Debtor, and the document speaks for itself. Otherwise, Defendants de~1y tl~e allegations of

            13        paragraph 4 of the Complaint.

            14                 5.       Defendants admit only that the Debtor's Bylaws called for arive-person board of

            15        directors. Otherwise, Defendants are without knowledge as to the allegations of paragraph 5 of

            16       the Complaint, and therefore deny the same.

            17                 6.       Defendants admit that Parmond Kumar served on the Debtor's board of directors.

            18       Otherwise, Defendants are without knowledge as to the allegations of paragra~pl~ 6 oi~tlle

            19       Complaint, and therefore deny the same.

           20                  7.       Defendants admit that Linda Wilbourn served on the Debtor's board of directors.
           21        Otherwise, Defendants are without knowledge as to the allegations of paragraph 7 oi~the

           22        Complaint, and therefore deny the same.

           23                  8.       Defendants admit that Richard Torrez served on the Debtor's board of directors.
           24        Otherwise, Defendants are without knowledge as to the allegations of paragraph 8 of the

           25        Complaint, and therefore deny the same.

           26                 9.        Defendants are without knowledge as to the allegations of paragraph 9 of the
           27        Complaint, and therefore deny the same.

           28
                                                                        -2-
                                                                      DEPf:NDANTS', E3~1K6R & IIOSTE1I.lR LI.P ANI)l3Rl!CI: R. <~1ZIiIiNli
                                                                   ANSWER nND A1=FIRAMA'TIVE; DEFI=~NSC-:S ~1~0 PI,~1N~I~IF1=~S COMPI.AIN~I~
                     4841-3877-5960.2
Filed 06/17/19                                            Case 19-01052                                                                     Doc 11


                 l              10.      Defendants are without knowledge as to the allegations of paragraph 10 oil ih~
             2        Complaint, and therefore deny the same.

             3                                             FIRST CAUSE OF ACTION
             4                                               Breach of Fiduciary Duty
             5                  1 1.    Defendants incorporate by reference their responses to paragraphs 1-10 of the

             6 ~ Complaint, as set forth above.

             7                  12.     Defendants admit only that Defendants acted as counsel to Healthcare

             8        Conglomerate Associates, LLC("HCCA")on certain matters. Otherwise, Defendants deny t11c

             9        allegations of paragraph 12 of the Complaint.

            10                  13.     Defendants admit only that Defendants acted as counsel to Dr. Benny Benzeevi
            1 1 ("Dr. Benzeevi") on certain matters, and that Dr. Benzeevi was the sole member of I-ICCA.

            12        Otherwise, Defendants deny the allegations of paragraph 13 of the Gomplaiilt.

            13                  14.     Defendants admit only that the MSA (as defined in the Complail~t) speaks f'or
            14        itself. Otherwise, Defendants deny the allegations of paragraph 14 of the Complaint.

            IS                 15.      Defendants admit only that Greene was involved in drafting and negotiating t11e
            16        MSA on behalf HCCA. Otherwise, Defendants deny the allegations of paragraph 1 ~ of the

            17       Complaint.

            18                 16.      Defendants admit only that Resolution 844(as referenced in the Complaint)
            19       speaks for itself. Otherwise, Defendants deny the allegations of paragraph 16 of the Complains.

           20                  17.      Defendants admit only that on or around May 6, 2015, the Debtor retained I3&I-1 as
           21        counsel. Otherwise, Defendants deny the allegations of paragraph 17 of the Complaint.

           22                  18.      Defendants admit only that during this period, Defendants provided legal sez~vices
           23        to HCCA,Dr. Benzeevi, and HCCA. Otherwise, Defendants deny the allegations of paragraph 18

           24        of the Complaint.

           25                  19.      Defendants deny the allegations of paragraph 19 of the Complaint.
           26

           27

           1:
                                                                        - 3-
                                                                      UIiFENDANI;S', BAKER & I10STE'I~LER LI,P iWU l3RUC[: R. GRI'.1-:N1:.
                                                                   ANSWER AND ~1FFIRAMATIVI_i DI PI:;NSI S ~f0 PI_,.AIN"l~II~F~S COi~1PL.nIN~I~
                     4841-3877->9(0.2
Filed 06/17/19                                            Case 19-01052                                                                   Doc 11


                 1              20.     Defendants admit only that, when they acted as counsel for the Debtor, Defendants
             2        had a fiduciary duty to the Debtor. Otherwise, Defendants deny the allegations of paragraph 20

             3        of the Complaint.

             4                 21.      Defendants deny the allegations of paragraph 21 of the Complaint..

             5                 22.      Defendants deny the allegations of paragraph 22 of the Complaint.

             6                 23.      Defendants deny the allegations of paragraph 23 of the Complaint.

             7                 24.      Defendants deny the allegations of paragraph 24 of the Complaint.

             8                 25.      Defendants admit only that the Debtor's board authorized the tiling of the Betre

             9        Lawsuit (as defined below). Otherwise, Defendants are without knowledge as to the allegations

            10        of paragraph 25 of the Complaint, and therefore deny the same.

                               26.      Defendants admit only that on May 4, 2016, B&H, as counsel for Dr. Benzee~~i,

            12        filed a lawsuit on in the Tulare County Superior Court as case no. 265230 (the "F3etre Lawsuit").

            l3        Otherwise, Defendants deny the allegations of paragraph 26 of the Complaint.

            14                 27.      Defendants admit only that the documents filed in the Betre Lawsuit speak for
            15       themselves. Otherwise, Defendants deny the allegations of paragraph 27 of the Complaint.

            16                 28.      Defendants admit only that the documents filed in the Betre Lawsuit speak for
            17       themselves. Otherwise, Defendants deny the allegations of paragraph 28 of the CComplaint.

            18                 29.      Defendants admit only that the documents filed in the Betre Lawsuii speak for
            19       themselves. Otherwise, Defendants deny the allegations of paragraph 29 of the Complaint..

            20                 30.      Defendants admit only that the documents filed in the Betre Lawsuit and all
            21       appeals related thereto speak for themselves. Otherwise, Defendants deny the allegations oil

            22       paragraph 30 of the Complaint.

            23                 31.      Defendants admit only that the documents filed in the Betre La~~suit and all
           24        appeals related thereto speak for themselves. Otherwise, Defendants deny the allegations of

           25        paragraph 31 of the Complaint.

           26                 32.       Defendants are without knowledge as to the allegations of paragraph 32 oi~the
           27        Complaint, and therefore deny the same.

           28
                                                                        -4-
                                                                      DEFENDANT'S', BAKER & 1~]OS"I'EI~I,I:R LLP AND [31tUCli R. GRl~il":N(_:
                                                                   ANSWER AND nFP1RAMATIVE D[:FF_~NS6S "I~O PLAIN~IIFf"S
                                                                                                                            COMPI_AIN~I~
                     4841-3577-X9(0.2
Filed 06/17/19                                             Case 19-01052                                                                     Doc 11


                 1              33.      Defendants are without knowledge as to the allegations of paragraph ~i of the
             2 ~ Complaint, and therefore deny the same.

             3                  34.      Defendants deny the allegations of paragraph 34 of the Complaint.
             4                  35.     Defendants deny the allegations of paragraph 35 of the Complaint.
             5                  36.     Defendants are without knowledge as to the allegations of paragraph 3C of the
             6 ~ Complaint, and therefore deny the same.

             7                  37.     Defendants are without knowledge as to the allegations of paragraph 37 of the
             8        Complaint, and therefore deny the same.

             9                 38.      Defendants admit only that Resolution 852, a copy of which is pLirportedly
            10        attached to the Complaint as Exhibit 1, speaks for itself. Otherwise, Defendants are without.

            11        knowledge as to the allegations of paragraph 38, and therefot•e deny the same.

            12                 39.      Defendants admit only that Resolution 852, a copy of which is purportedly
            13        attached to the Complaint as Exhibit 1, speaks for itself. Otherwise, Defendants are without

            14        knowledge as to the allegations of paragraph 39, and therefore deny the same.

            15                 40.      Defendants admit only that Resolution 852, a copy of which is purportedly
            16        attached to the Complaint as Exhibit 1, speaks for itself. Otherwise, Defendants are ~~~ithoui

            l7        knowledge as to the allegations of paragraph 40, and therefore deny the same.

            18                 41.      Defendants admit only that Greene was involved in drafting Resolution 852.
            19        Otherwise, Defendants deny the allegations of paragraph 41 of the Complaint.

           20                  42.      Defendants deny the allegations of paragraph 42 of'the Complaint.
           21                  43.      Defendants deny the allegations of paragraph 43 of the Complaint.
           22                  44.      Defendants admit that there was a recall election on or' about July 11, 2017.
           23        Otherwise, Defendants are without knowledge as to the allegations of paragraph 44 of the

           24 ~ Complaint, and therefore deny the same.

           25                 45.       Defendants are without knowledge as to the allegations of paragraph 45 oi~ the
           26        Complaint, and therefore deny the same.

           27

           28
                                                                        -5-
                                                                      DEI~~ENDANI:S', B/~KEK & HOS~I~[iTLGR I.I.P /1ND E3RUCG
                                                                                                                                 I:. GRI~[:Nfi.
                                                                   ANSWL'R AND ACPIRnMATIVL: DEI~ENSf-:S'1'O
                                                                                                                PI..nIN~CII~F'S COMPI.~11~T
                     4841-3877-5960.2
Filed 06/17/19                                         Case 19-01052                                                                  Doc 11


              1              46.     Defendants are without knowledge as to the allegations of paragraph 46 of the
             2 ~ Complaint, and therefore deny the same.

             3               47.     Defendants are without knowledge as to the allegations of paragraph 47 oil the
             4      Complaint, and therefore deny the same.                                                                                ~
             5               48.     Defendants admit the allegations of paragraph 48 of the Complaint.
             6               49.     Defendants admit only that the board meeting agenda, a copy of which is
             7      purportedly attached to the Complaint as Exhibit 2, speaks for itself. Otherwise, Defe~idants are
             8      without knowledge as to the allegations of paragraph 49, and therefore deny the sane.

             9               50.     Defendants admit only that Senovia Gutierrez ("Guitierrez") was i~ot seated as a
            10      board member of the Debtor at the July 26, 2017 board meeting. Otherwise, Defendants are
            11      without knowledge as to the allegations of paragraph 50 of the Complaint, and therefore deny the
            12 ~ same.

            13              51.      Defendants deny the allegations of paragraph 51 of the Complaint.
            14              52.      Defendants admit only that around this time Greene knew that Dr. Benzeevi was
            IS      seeking financing for the Debtor in accordance with Resolution 852. Otherwise, Defendants deny
            16     the allegations of paragraph 52 of the Complaint.
            17              53.      Defendants deny the allegations of paragraph 53 of the Complaint.
            18              54.      Defendants deny the allegations of paragraph 54 of the Complaint.
            19              55.      Defendants deny the allegations of paragraph 55 of the Complaint.
           20 '~            56.      Defendants deny the allegations of paragraph 56 of the Complaint.
           21               57.      Defendants admit only that the July 28, 2017 email, a copy of which is purportedly
           22      attached to the Complaint as Exhibit 3, speaks for itself. Otherwise, Defendants are without
           23      knowledge as to the allegations of paragraph 57, and therefore deny the same.
           24 ~             58.      Defendants deny the allegations of paragraph 58 of the Complaint.
           25               59.      Defendants deny the allegations of paragraph 59 of the Complaint.
           26               60.      Defendants admit the allegations of paragraph 60 of the Complaint.
           27



                                                                   UGFENUANTS'. E3AKER & HOSTE"1'LC:R L,LP nND [3RUCli R.
                                                                                                                           GIZI~fIiNl:i,
                                                                ANSWPK AND AFFIRAMATIVIi D(~PENSGS TO
                                                                                                         PI_AIN~TII~P~S CUMI'L~INT
                   4841-3877-59602
Filed 06/17/19                                           Case 19-01052                                                                   Doc 11


                1              61.     Defendants admit only that the August 23, 2017 email, a copy of which is
             2        purportedly attached to the Complaint as Exhibit 4, speaks for itself. Otherwise, Defendants are

             3        without knowledge as to the allegations of paragraph 61, and thet•efore deny the same.

             4                 62.     Defendants admit only that the August 23, 2017 email, a copy of which is
             5       purportedly attached to the Complaint as Exhibit 4, speaks for itself. Otherwise, Defendants ai•e

             6       without knowledge as to the allegations of paragraph 62, and therefore deny the same.

             7                63.      Defendants admit only that if the Debtor's board of directors consisted of three

             8       members,then two members would have constituted a quorum. Otherwise, Defendants deny the

             9       allegations of paragraph 63 of the Complaint.

            10                64.      Defendants are without knowledge as to the allegations of paragraph C4 of the

                     Complaint, and therefore deny the same.

            12                65.      Defendants admit only that the August 23,2017 email, a copy of which is

            13       purportedly attached to the Complaint as Exhibit 5, speaks for itself. Otherwise, Defendants are

            14       without knowledge as to the allegations of paragraph 65, and therefore deny the same.

            15                66.      Defendants admit only that the August 23,2017 email, a copy of which is

            16       purportedly attached to the Complaint as Exhibit 5, speaks for itself. Otherwise, Defendants are

            17       without knowledge as to the allegations of paragraph 66, and therefore deny the same.

            18                67.      Defendants deny the allegations of paragraph 67 of the Complaint.
            19                68.      Defendants deny the allegations of paragraph 68 of the Complaint.
           20                 69.      Defendants deny the allegations of paragraph 69 of the Complaint.
           21                 70.      Defendants deny the allegations of paragraph 70 of the Complaint.
           22 ~               71.      Defendants admit only that the August 28,2017 letter, a copy of which is
           23       purportedly attached to the Complaint as Exhibit 6, speaks for itself Otherwise,
                                                                                                     Defendants ai•e
           24       without knowledge as to the allegations of paragraph 71, and therefore deny
                                                                                                              the same.
           25                 72.      Defendants admit only that the August 28,2017 letter, a copy of which is
           26       purportedly attached to the Complaint as Exhibit 6, speaks for itself. Otherwise
                                                                                                     , Defendants are
           27       without knowledge as to the allegations of paragraph 72, and therefore
                                                                                                       deny the saiY~e.
           28
                                                                       - 7-
                                                                     DEPCNDANTS', anKL-R & HOS~i'E~l~LIiK I.I,P AND 13RUCI~: IZ.
                                                                                                                                  GRLIfNI:,
                                                                  ANSWrR AND APFIRAMATIVL-; DL~.PEiNS[iS `I'O PI.A[N~I~IFI~
                    4841-3877-59ti02                                                                                        ~S COMPL,iVN~I~
Filed 06/17/19                                        Case 19-01052                                                               Doc 11


             1              73.     Defendants admit only that the August 28, 2017 letter, a copy of which is
             2    purportedly attached to the Complaint as Exhibit 6, speaks for itself. Otherwise, Dei~endallts are

             3    without knowledge as to the allegations of paragraph 73, and therefore deny the sane.

             4              74.     Defendants admit only that. the August 28, 2017 letter, a copy of which is
             5    purportedly attached to the Complaint as Exhibit 6, speaks for itself Otherwise, Defendants are

             6    without knowledge as to the allegations of paragraph 74, and therefore deny the same.

             7             75.      Defendants are without knowledge as to the allegations of paragraph 7S oi'the

             8    Complaint, and therefore deny the same.

             9             76.      Defendants admit the allegations of paragraph 76 of the Complaint.

            10             77.      Defendants are without knowledge as to the allegations of paragraph 77 of~tlle

            11    Complaint, and therefore deny the same.

            12             78.      Defendants admit only that B&H was paid the amount of $499,727.93 on or about
            13    September 10, 2017. Otherwise, Defendants are without knowledge of the allegations of

            14    paragraph 78 of the Complaint, and therefore deny the same.

            15             79.      Defendants admit only that B&H was paid the aniount of $10,000.00 on or about
            16   September 14, 2017. Otherwise, Defendants are without knowledge of the allegations of

            17    paragraph 79 of the Complaint, and therefore deny the same.

            18             80.      Defendants deny the allegations of paragraph 80 of the Complaint.
            l9             81.      Defendants deny the allegations of paragraph 81 of the Complaint.
           20              82.      Defendants admit only that the Deed of Trust, a copy of which is purportedly
           21    attached to the Complaint as Exhibit 9, speaks for itself Otherwise, Defendants are wit~lout

           22    knowledge as to the allegations of paragraph 82, and therefore deny the same.

           23              83.      Defendants deny the allegations of paragraph 83 of the Complaint.
           24              84.      Defendants admit the allegations of paragraph 84 of the Complaint.
           25              85.      Defendants deny the allegations of paragraph 85 of tl~e Complaint.
           26             86.       Defendants deny the allegations of paragraph 86 of the Complaint.
           27                                       SECOND CAUSE OF ACTION
           28

                                                                  DGFENUANTS', 6nK~R & HOS'i'F"I'LGR LLP nND f3RUC[?
                                                                                                                        R. GRL-:I[NE
                                                              /~NSWCR AND AFFIRAMATIVG DEiI'GNSfS "1'O
                                                                                                       PI./~IN'I~IFP~S COMPLAINT
                 4841-3877-5960.2
Filed 06/17/19                                            Case 19-01052                                                              Doc 11


                1                                           Breach of Fiduciary Duty
             2                 87.     Defendants incorporate by reference their responses to paragraphs 1-86 of the

             3       Complaint, as set forth above.

             4                 88-99. No responses are required to paragraphs 88-99 of the Complaint because they ar•e

             5       not directed to Defendants. To the extent a response is required, the allegations are denied.

             6                                           THIRD CAUSE OF ACTION
             7                                                 Damages for Fraud
             8                 100.    Defendants incorporate by reference their responses to paragraphs 1-99 of the
             9 1 Complaint, as set forth above.

            10 j               101.    Defendants admit only that the August 23, 2017 email, a copy of which is

                     purportedly attached to the Complaint as Exhibit 5, speaks for itself Otherwise, Defendants are

            12       without knowledge as to the allegations of paragraph 101, and therefore deny the same.

            13                 102.    Defendants deny the allegations of paragraph 102 of the Complaint.
            14                103.     Defendants deny the allegations of paragraph 103 of the Complaint.
            15                104.     Defendants deny the allegations of paragraph 104 of the Complaint.
            16                105.     Defendants deny the allegations of paragraph 105 of the Complaint.
            17                106.     Defendants deny the allegations of paragraph 106 of the Complaint.
            18                107.     Defendants deny the allegations of paragraph 107 of the Complaint.
            19                108.     Defendants deny the allegations of paragraph 108 of the Complaint.
           20                 109.     Defendants deny the allegations of paragraph 109 of the Complai~It.
           21 ~                                         FOURTH CAUSE OF ACTION
           22                                               Professional Negligence
           23                 1 10.    Defendants incorporate by reference their responses to paragraphs 1-109 of~ t11e
           24       Complaint, as set forth above.

           25                 1 11.    Defendants admit only that on or around May 6, 2015, the Debtor retained B&H as
           26       counsel.

           27                 1 12.    Defendants deny the allegations of paragraph 112 of the Complaint.
           28
                                                                      - 9-
                                                                     DGFGNDANTS', BAKL:R & HOS"I~[TL[:R LLP nND I3RUCf R.
                                                                                                                           GIZ1[I:N1~=.
                                                                  ANSWER AND AFFIRAMATNE DI~r[:NSES T~O PLAIN~I~IF~P"$
                    4841-3877-5960.2                                                                                   COMPI,~11N~1~
Filed 06/17/19                                            Case 19-01052                                                                Doc 11



                 1              113.    Defendants deny the allegations of paragraph 113 of the Complaint.
                2               1 14.   Defendants deny the allegations of paragraph 114 of the Complaint.
             3                 1 15.    Defendants deny the allegations of paragraph 115 of the Complaint.
             4                 1 16.    Defendants deny the allegations of paragraph 116 of the Complai~lt.
             5                 1 17.    Defendants deny the allegations of paragraph 117 of the Complaint.
             6                                            FIFTH CAUSE OF ACTION
             7                                                 Breach of Contract
             8                 1 18.    Defendants incorporate by reference their responses to paragraphs 1-117 of the
             9        Complaint, as set forth above.

            10                 1 19.    Defendants admit the allegations of paragraph 119 of the Complaint.
            11                 120.     Defendants deny the allegations of paragraph 120 of the Complaint.
            l2                 121.     Defendants deny the allegations of paragraph 121 of the Complaint.
            13                 122.     Defendants deny the allegations of paragraph 122 of the Complail~t.
            14                 123.     Defendants deny the allegations of paragraph 123 of the Complaint.
            15                 WHEREFORE,Defendants, Baker &Hostetler LLP and Bruce R. Greene, request that the

            16        Court deny all relief to the Debtor, enter judgment in Defendants' favor, and a~~ard Defendants

            17 ~ all fees and costs incurred in the defense of this matter.

            18                                                GENERAL DENIAL
            19                Defendants deny each and every allegation of fact, conclusion of law, or ot}Zer mattes•
           20        contained in the Complaint that has not been expressly admitted herein.

           21                                            AFFIRMATIVE DEFENSES
           22                 In addition to the defenses set forth below Defendants reserve the ri~~11t to assert an y othct
                                                                                                                           -
           23 ~ defense or affirmative defense that may become available during discovery
                                                                                          or otherwise in                      t11is
           24        proceeding.

           25                                         FIRST AFFIRMATIVE DEFENSE
           26                                                          Setoff
           27

           28
                                                                       - 10-
                                                                       DEFENDANTS', BAKER & HOSTGTI.I R LLP /1ND BRU('I; R.
                                                                                                                            (RLi[iNt~
                                                                   A NSWGRnNDAFFIRAMATNI~ DEFENSI~S'TO PL/11N7~II~I
                     4841-3877-59602                                                                                 ~S CON9PI.;U~'V~1~
Filed 06/17/19                                             Case 19-01052                                                                    Doc 11



                 1              1.      B&H affirmatively alleles and asserts that the Debtor's claims are subject to
             2         setoff. On October 27, 2017,the Debtor filed a List of Creditors and Claims Pursuant to 11
             3         U.S.C. §§ 924 and 925 (D.E. 154)identifying B&H as a creditor of the Debtor. Uri April l 0,
             4        2018, B&H filed an unsecured proof of claim against the Debtor("Proof of Claim") in the

             5        amount of $498,825.40 based on legal services performed for the Debtor through September 30,
             6        2017. To the extent that the Debtor is entitled. to any damabes against B&H in this action, such
             7        damages must be setoff against B&H's Proof of Claim, the Proof of Claim allowed to the extent
             8        that the damages awarded in this action are less than the amount of the Proof of Claim, and the

             9        Proof of Claim disallowed and a judgment entered against B&H only to the extent such damages
            10        are more than the amount of the Proof of Claim.
            11                                        SECOND AFFIRMATIVE DEFENSE
            12                                             Estoppel and Unclean Hands
            13                 2.       Defendants affirmatively allege and assert that the Debtor's claims are barred by
            14        the doctrines of estoppel and unclean hands. The Debtor expressly authorized many of the
            15        actions the Debtor is now alleging were improper. This includes, but is not lin7ited to, rc,taining
            16        Defendants as counsel, directing Defendants to pursue the Betre Lawsuit, adopting Resolution
            17       852, and negotiating and closing on the transaction with Celtic Leasing. Defendants reasonably
            18        relied on the Debtor's authorization for such actions, and the Debtor is barred by the doctrines of~
            19 ~, estoppel and unclean hands from alleging that its own decisions caused it Farm and form
                                                                                                          the basis
           20        for Defendants' liability to the Debtor.
           21                                          THIRD AFFIRMATIVE DEFENSE
           22                                                     Indemnification
           23                  3.       Defendants affirmatively allege and assert that, as counsel for• the Debtor, they are
           24        entitled to indemnification under the Debtor's Bylaws, and accordingly, demand that the
                                                                                                             Debtor
           25        indemnify Defendants to the fully extent possible under applicable law.
           26                                         FOURTH AFFIMATIVE DEFENSE
           27                                                Contributory Negligence
           28
                                                                        - 11-
                                                                       DEFENDANTS',f3~KFR & HOS'T'L-'T'I..ER L.LP ANU [3RUC1=. R. CiRI
                                                                                                                                         I:NI-
                                                                    ANSWI~R AN L7 APrIRAMA'TIVI [~I~Ff.:NSGS TO PLAIN"T
                     4841-3877-X960.2                                                                                   ll~l~~'S COMPI.AIN~I~
Filed 06/17/19                                            Case 19-01052                                                                Doc 11


                1              4.      Defendants affirmatively allege and assert that that the Debtor caused or
             2       contributed to any damages it alleges to have incurred, and to the extent that t11e Debtor is entitled

             3       to damages(which Defendants expressly deny), the Debtor's damages must be partially or fizlly
             4       reduced based on the Debtor's own contributory negligence.

             5                                        FIFTH AFFIRMATIVE DEFENSE
             6                                              Failure to State a Claim
             7                 5.      Defendants affirmatively allege and assert that the Debtor's claims are barred
             8       because they fail to state a claim for which relief can be granted.

             9                                        SIXTH AFFIRMATIVE DEFENSE
            10                                                        Laches
                              6.       Defendants affirmatively allege and assert that the Debtor's claims are baz~red by
            12       the doctrine of laches.
            13                                     SEVENTH AFFIRMATIVE DEFrNSE
            14                                                        Waiver
            15                7.       Defendants affirmatively allege and assert that the Debtor's claims are barred by
            16       the Debtor's prior express or implied waiver of such claims.
            17

            18        June 14, 2019
                                                                   MURPHY,PEARSON,BRADLEY & FE~NEY
            19

           20
                                                                  By _ls/ Harlan B. Watkins    __    _
           21
                                                                      Harlan B. Watkins
                                                                      Attorneys for Defendants
           22
                                                                      BAKER & HOSTETLER LLP, and I3Rl1C:E
           23                                                         GREENE,ESQ.

           24
                    Doc. 3445120
           25

           26

           27

           28
                                                                      - 12-
                                                                                                                       -------—
                                                                      DEPENUAN"CS', BAKGR & HOSTE'I~L[R I.LP AND 13RUCEI R.
                                                                                                                                (~REI:~Nf
                                                                  A NSWF.,R AND nPPIKAMATIVG DEFENSES ~1~0 PL/11N~1~11=f~
                                                                                                                          ~S CON1PLAINI~
                    4841-3877-5960.2
Filed 06/17/19                                          Case 19-01052                                                  Doc 11


             1            I, Nancy Davidson, declare:
          2               I am a citizen of the United States, am over the age of eighteen years, a~ld am not a party to or
          3 interested in the within entitled cause. My business address is Murphy, Pearson, Bradley &Feeney,
          4 88 Kearny Street, 10th Floor, San Francisco, CA 94108-5530.

          5               On June 17, 2019, I served the following document on the parties in the wiihirl action:
          6          DEFENDANTS',BAKER & HOSTETLER LLP AND BRUCE R. GRrE1Vr, Fll2ST
                   AMENDED ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF'S COMPLAINT
          7

          8                VIA MAIL: I am familiar with the business practice for collection and processing oi'mail.
                   X       The above-described document will be enclosed in a sealed envelope, with first class
          9                postage thereon fully prepaid, and deposited with the United States Postal Service on this
                           date, addressed as listed below.
         10
                  Michael Lampe                                             Attorney For Plaintiff
         11       LAW OFFICES OF MICHAEL J. LAMPS                           TULARE LOCAL HEALTHCARE
                  108 West Center Avenue                                    DISTRICT, dba TULAKE REGIONAL
         12       Visalia, CA 93291                                         MEDICAL CENTL:R
         13       Email: r~7~z~1a~11~e-1_a~~_.~:i~n~
         14
                         I declare under penalty of perjury under the laws of the State of California that the foregoing is
         15
                 a true and correct statement and that this Certificate was executed on June 17. 2019.
         16
                                                                                  l       ~,   '

         17                                                                     '
                                                                                !i                    ~.
                                                                 y
                                                                      ancy ~'. Davidson
         18

         19

         20

        21

        22

        23

        24
        25

        26

        27



                                                                     -13-
                 PROOF OF SERVICE                                                                    CASE NO. 17-1,797
